Citation Nr: 1122808	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to non-service connected prostate cancer.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's November 2007 claim for entitlement to service connection for erectile dysfunction, claimed as secondary to non-service connected prostate cancer.


FINDINGS OF FACT

1.  The Veteran has not established service connection for prostate cancer.

2.  Erectile dysfunction is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein, or to any service-connected disorder.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active service, and neither was it caused or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2008 letter, provided to the Veteran before the April 2008 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in January 2008, prior to the issuance of the April 2008 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Notwithstanding the above, the RO requested the Veteran's records from SSA, and, in March 2010, SSA replied: "After exhaustive and comprehensive searches, we were not able to locate medical records.  Further efforts will be futile."

The Board has considered that the Veteran's SSA records are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.  In light of SSA's response, the Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records may have been lost while in the government's possession, VA has a heightened duty to assist the Veteran by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA has heightened duties to consider the benefit of the doubt rule, assist in developing the claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  In this case, VA advised the Veteran of numerous examples of evidence that could be developed to substantiate his claims in its January 2008 letter.  Moreover, in the above paragraphs, VA explained that it had contacted SSA, and did not stop contacting SSA until a reply was received; that the search was therefore a reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts to locate the records would not be justified because SSA determined that it had conducted an exhaustive and comprehensive search, and that further efforts would be futile.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, including Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Erectile Dysfunction, Claimed as Secondary to Non-Service Connected Prostate Cancer

The Veteran is not in receipt of service connection for prostate cancer.  The only disorder for which the Veteran is in receipt of service connection is bilateral conjunctivitis.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of erectile dysfunction.  In Reports of Medical Examination dated July 1975 and August 1977, clinicians found that the Veteran's genitourinary (GU) system was normal on clinical evaluation.

After service, in January 2004, the Veteran informed a VA physician that he was experiencing some sexual dysfunction.  The physician did not diagnose the Veteran with erectile dysfunction at that time.  VA physicians diagnosed the Veteran with erectile dysfunction in March 2007 and June 2009; they did not provide an opinion as to the etiology of the Veteran's erectile dysfunction.

In his November 2007 claim, the Veteran asserted that his erectile dysfunction is "due to numerous treatments for my prostate cancer which was treated...with hormone treatment."

In a January 2008 letter, the Veteran wrote that "[t]he U.S. Air Force dismissed me from my job...for no [justifiable] reason, which changed my financial state, changed me to a different line of work which changed my living conditions and personal habits which caused me stress which you may find a link between the injustly stress by the Air Force [sic] and my prostate cancer and erectile dysfunction."  The Veteran further stated that "my sex life was just fine until I was treated by VA's [sic] for prostate cancer."  He concluded that "[s]ince I was performing sexually and ejaculating before my prostate cancer treatments I believe there is a link between my prostate cancer treatment and my erectile dysfunction which resulted after my prostate cancer treatments."

The Veteran repeated his allegations that his erectile dysfunction is due to his prostate cancer in his May 2008 notice of disagreement and March 2010 substantive appeal.

In October 2009, the VA physician who had treated the Veteran in January 2004 and March 2007 filled out a "Nexus Statement" on behalf of the Veteran.  The physician noted that he had reviewed the Veteran's treatment records since his separation from service, but not his service treatment records.  He opined that the Veteran had erectile dysfunction, and that it was "aggravated by, caused by or a result of his service connected prostate cancer."  (Emphases in original.)  For his rationale, the physician wrote that the Veteran's "erectile dysfunction became [a] clinical issue after diagnosis [and] treatment of the prostate cancer."

As noted above, the Veteran is not in receipt of service connection for his prostate cancer.  Consequently, he cannot be granted service connection for erectile dysfunction as secondary to prostate cancer.  38 C.F.R. § 3.310 (2010).  Additionally, the Veteran has not alleged, and the evidence of record does not show, any connection between his service-connected bilateral conjunctivitis and his erectile dysfunction.  Id.

The Board further notes that a claim for service connection for prostate cancer has not been adjudicated by the RO.  Therefore, it is not within the jurisdiction of the Board.  38 C.F.R. §§ 20.101, 20.201 (2010).  Because there is also no evidence of record which would warrant a referral of such a claim to the RO, the Board declines to refer such a claim.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board will also consider this claim on a direct basis.

The Veteran has multiple diagnoses of erectile dysfunction during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")

However, the Board finds that there is no evidence of erectile dysfunction during service.  First, as noted above, the Veteran's service treatment records include no complaints, diagnosis, or treatment of erectile dysfunction during service.  Second, an in-service clinician determined in an August 1977 Report of Medical Examination that the Veteran's GU system was normal on clinical evaluation.  Third, the Veteran initially reported his symptoms of sexual dysfunction in January 2004, more than 26 years after his separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim).  Fourth, the Veteran wrote in January 2008 that "I was performing sexually and ejaculating before my prostate cancer treatments," and he was first diagnosed with prostate cancer by a VA clinician based on the results of prostate biopsies taken in October 2004-also more than 26 years after his separation from service.  Id.  Based on the Veteran's contemporaneous service treatment records and his post-service VA treatment records and statements, the Board concludes that there is no evidence of erectile dysfunction during service, and that his erectile dysfunction first manifested more than 26 years after service.

With respect to the Veteran's January 2008 assertion that his allegedly unjustifiable dismissal from service changed his financial state, which changed his type of work, which changed his living conditions and personal habits, which caused him stress, which caused his erectile dysfunction, the Board finds that it is unavailing.  The Veteran is not competent to render an opinion as to the cause of his erectile dysfunction, absent evidence showing medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no competent medical evidence of record showing an etiological link between the Veteran's erectile dysfunction and his service.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

No medical examination or opinion is warranted in this case because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  Moreover, the information and evidence of record does not indicate that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Lastly, the Veteran's own unsubstantiated and attenuated assertion that his allegedly unjustifiable dismissal from service caused his erectile dysfunction is precisely the sort of conclusory generalized lay statement which does not warrant a medical examination.  Waters, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because he was not diagnosed with erectile dysfunction during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for erectile dysfunction; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.




ORDER

Service connection for erectile dysfunction is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


